Citation Nr: 1018855	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  08-16 519	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Whether severance of service connection for prostatitis 
was proper.  

2.  Whether severance of service connection for lumbosacral 
strain was proper.  

3.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a psychiatric 
disorder.  

4.  Entitlement to service connection for gastroesophageal 
reflux disease.  

REPRESENTATION

Veteran represented by:  Texas Veterans Commission

WITNESS AT HEARINGS ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1990 to May 1991, with a prior period of active duty 
for training from June 20, 1989, to October 25, 1989; he was 
a member of the Army National Guard from January 1989 to 
January 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which severed 
service connection for prostatitis and lumbosacral strain.  

This matter is also before the Board on appeal of a June 2009 
rating decision of a RO, which denied service connection on 
the merits for gastroesophageal reflux disorder and for major 
depression.  

The claim of service connection for major depression was 
previously denied by the RO in an April 2007 rating decision.  
Although the RO in the June 2009 rating decision did not 
address whether the Veteran had submitted new and material 
evidence sufficient to reopen the claim of service connection 
for major depression, it did address the new and material 
evidence question in the statement of the case in September 
2009 and supplemental statement of the case in November 2009.  

Nonetheless, the Board must independently consider the 
question of whether new and material evidence has been 
received, because it goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim de novo.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  The 
issue on appeal has been phrased accordingly.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The claim of service connection for gastroesophageal reflux 
disorder, claimed as stomach ulcers, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center in Washington, DC.

FINDINGS OF FACT

1.  In a December 2004 rating decision, the RO granted 
service connection for prostatitis and lumbosacral strain; 
the RO proposed severance of service connection for 
prostatitis and lumbosacral strain in an April 2007 rating 
decision, and the Veteran received written notice of the 
proposed severance by letter in April 2007.

2.  The RO severed service connection for prostatitis and 
lumbosacral strain in a March 2008 rating decision, to be 
effective June 1, 2008.

3.  In the absence of evidence to show that prostatitis was 
incurred in or aggravated by active duty military service, 
the December 2004 RO rating decision, granting service 
connection for prostatitis, was clearly and unmistakably 
erroneous.

4.  The evidence of record does not establish that the 
December 2004 rating decision, granting service connection 
for lumbosacral strain, was clearly and unmistakably 
erroneous.

5.  In a rating decision in April 2007, the RO denied the 
claim of service connection for depression and anxiety 
disorder; after the Veteran was notified of the adverse 
determination and of his procedural and appellate rights in 
April 2007, he did not appeal the rating decision and the 
rating decision became final by operation of law based on the 
evidence of record at the time.

6.  The additional evidence presented since the rating 
decision in April 2007 by the RO, denying service connection 
for depression and anxiety disorder, is not cumulative or 
redundant of evidence previously considered and by itself or 
when considered with previous evidence relates to an 
unestablished fact necessary to substantiate the claim of 
service connection.

7.  There is competent medical evidence to show that the 
Veteran currently has a psychiatric disorder, diagnosed as 
major depression, that is related to his period of active 
duty.  

CONCLUSIONS OF LAW

1.  The severance of the award of service connection for 
prostatitis, effective June 1, 2008, was proper.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.105(d) (2009).  

2.  The severance of the award of service connection for 
lumbosacral strain was improper.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.105(d) (2009).  

3.  New and material evidence has been presented to reopen 
the claim of service connection for a psychiatric disorder.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2009).  

4.  A psychiatric disorder, diagnosed as major depression, 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

As the claims for restoration of service connection for 
lumbosacral strain and the application to reopen the claim of 
service connection for a psychiatric disorder, as well as the 
decision regarding the reopened claim of service connection 
for a psychiatric disorder on the merits, are favorable to 
the Veteran, no further action is required to comply with the 
VCAA.



As for the claim for restoration of service connection for 
prostatitis, the regulations governing severance contain its 
own notice provisions the VCAA does not apply to these types 
of claims.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.103, 3.105.  
Thus, further discussion of the VCAA is not required.

In any case, even if the VCAA did apply to the severance 
claim, the Board finds the duties to notify and assist have 
been met.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide. 
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO provided notice by letters, dated in April 2007, 
October 2007, and March 2008, and by rating decision in April 
2007, October 2007, and March 2008.  In these documents, the 
Veteran informed of the decision to sever service connection 
for prostatitis and of the evidence considered and the 
reasons for the decision to sever service connection.  

Severance was ultimately effectuated on June 1, 2008.  Prior 
to that date, the Veteran was notified of what evidence he 
could submit to show that severance of service connection was 
not warranted, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.  After the 
effective date of severance, the Veteran appeared for an 
informal conference at the RO, and a report of that 
conference in September 2008 indicates that there was a 
discussion as to why the award was severed and the 
requirements for a grant of service connection.  

To the extent that any VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
notice the claim was readjudicated, as evidenced by the 
supplemental statements of the case, dated in December 2008, 
September 2009, and November 2009.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

Additionally, even if the Veteran was not provided with 
adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that 
this problem does not constitute prejudicial error in this 
case because the record reflects that a reasonable person 
could be expected to understand what was needed to 
substantiate the claim after reading the above letters as 
well as the rating decisions, statement of the case in May 
2008, and supplemental statements of the case.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board 
finds that there can be no prejudice to the Veteran due to a 
lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, 
none has been specifically alleged.  



Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The Veteran was afforded a personal hearing at 
the RO before the undersigned in December 2009.  The RO has 
obtained the Veteran's service treatment records and VA 
treatment records.  The record indicates that attempts to 
obtain any service treatment records from Fort Polk and Fort 
Hood for the period of November 1990 to May 1991, as 
requested by the Veteran, were unsuccessful; the Veteran was 
notified of this through a May 2008 rating decision.  The 
Veteran himself submitted private medical records such as 
those from his family physician, A.M., M.D.  He has not 
identified any additionally available evidence for 
consideration in his appeal.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The Veteran was afforded a VA examination in October 2008.  
As there is no indication of the existence of additional 
evidence to substantiate the claim, no further assistance to 
the Veteran is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Severance of Service Connection

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  



For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Once service connection has been granted, it can be severed 
only where the evidence establishes that the grant is clearly 
and unmistakably erroneous (the burden being on the 
Government), and only where certain procedural safeguards 
have been met.  Stallworth v. Nicholson, 20 Vet. App. 482, 
487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  

Severance of service connection based on any standard less 
than that set forth in 38 C.F.R. 3.105(d) is erroneous as a 
matter of law.  Stallworth v. Nicholson, 20 Vet. App. at 488; 
Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also 
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In 
effect, § 3.105(d) places at least as high a burden of proof 
on the VA when it seeks to sever service connection as 
§ 3.105(a) places upon an appellant seeking to have an 
unfavorable previous determination overturned").  

The provision of 38 C.F.R. 3.105(d) contemplates 
consideration of evidence that post-dates the award of 
service connection and reflects that VA is not limited to the 
law and the record that existed at the time of the original 
decision.  See Stallworth at 488; see also Allen v. 
Nicholson, 21 Vet. App. 54, 59 (2007).  The Court, quoting 
Venturella v. Gober, 10 Vet. App. 340, 343 (1997), 
reiterated, "If the Court were to conclude that . . . a 
service-connection award can be terminated pursuant to 
§ 3.105(d) only on the basis of the law and record as it 
existed at the time of the award thereof, VA would be placed 
in the impossible situation of being forever bound to a prior 
determination regardless of changes in the law or later 
developments in the factual record."   The Stallworth Court 
added, "Consequently, the severance decision focuses - not 
on whether the original decision was clearly erroneous - but 
on whether the current evidence established that service 
connection is clearly erroneous."  Stallworth at 488. 

The Court has stated that clear and unmistakable error is a 
very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that, when called to the attention 
of reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the results would be manifestly 
different but for the error.  See Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).  To warrant revision of a decision on the 
ground of clear and unmistakable error in a severance of 
service connection case, there must have been an error in the 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome, i.e., whether, based on 
the current evidence of record, a grant of service connection 
would be clearly and unmistakably erroneous.  See Stallworth; 
Allen.

Ordinarily, the three-part test to determine whether a prior 
decision is the product of CUE is the following: (1) 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)); Wilson v. West, 11 
Vet. App. 383, 386 (1998).  In this case, the third 
requirement has been modified as previously discussed.  

VA has specific regulatory provisions governing severing 
service connection awards.  The provisions of 38 C.F.R. § 
3.105 direct, in pertinent part, that service connection will 
be severed only where evidence establishes that it is clearly 
and unmistakably erroneous, with the burden of proof being 
upon the Government.  When severance of service connection is 
considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  If additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued, if in 
order, effective the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final rating action expires.  

Analysis

In a December 2004 rating decision, the RO granted the 
Veteran's claims of service connection for prostatitis and 
lumbosacral strain, effective in August 2004.  Subsequently, 
in an April 2007 rating decision, the RO proposed to sever 
service connection for prostatitis and lumbosacral strain, 
and the RO notified the Veteran of such a proposal by letter 
in April 2007.  

The basis for the severance was that there was no evidence of 
prostatitis or lumbosacral strain during the Veteran's period 
of active service; the notations of a disability related to 
the prostate and lumbosacral spine were dated during a period 
in which he was a member of the National Guard but not during 
active duty, active duty for training, or inactive duty for 
training in the military.  The RO ultimately severed service 
connection for prostatitis and lumbosacral strain in a March 
2008 rating decision, to be effective in June 2008.  Thus, 
the procedural due process requirements of 38 C.F.R. § 3.105 
were followed.  

Evidently, at the time that service connection for 
prostatitis and lumbosacral strain was granted in the 
December 2004 rating decision, the RO believed that the 
Veteran's dates of active service were from August 1991 to 
December 1995.  These dates were noted on the rating 
decision, yet of record at that time is a printout, dated in 
November 2004, wherein the RO had requested verification of 
the Veteran's dates of service from the National Personnel 
Records Center (NPRC) via the Records Management Center 
(RMC).  The printout shows that in September 2004 the RO had 
requested verification of the Veteran's active service from 
June 1989 to October 1989 and from August 1991 to December 
1995.  The NPRC/RMC response in November 2004 was that the 
Veteran served on active duty from November 30, 1990, to May 
20, 1991, and that his period of service from June 20, 1989, 
to October 25, 1989, was active duty for training only.  

At the time of the rating decision in March 2008, severing 
service connection, the RO again requested verification of 
the Veteran's dates of service to include from August to 
December 1995, but the response was the same as it was 
previously.  

Additional service department records show that the Veteran 
was a member of the National Guard from January 1989 to 
January 1995, but that for VA compensation purposes he did 
not have any active duty service beyond May 20, 1991.  The 
awards of service connection for prostatitis and lumbosacral 
strain in December 2004 were based on medical evidence from 
National Guard records showing onset of such conditions in 
the period of time between May 1991, when the Veteran was 
discharged from active duty service, and January 1995 when he 
left the National Guard.  

For example, National Guard records in June 1994 show 
prostate enlargement with a report of a diagnosis two weeks 
previously and recurrent back pain related to the prostatitis 
with a notation of a history of recurrent back pain.  

After the RO initially attempted to sever service connection 
for the conditions in an October 2007 rating decision, to be 
effective in January 2008, the Veteran's representative in an 
October 2007 statement indicated that the Veteran had advised 
that there was additional evidence to support his 
continuation of disability benefits because he had an initial 
injury relating to prostatitis and to lumbosacral strain that 
occurred at Ft. Hood, Texas as a result of a fall from a 
military vehicle, after his unit had mobilized for the Gulf 
War.  The Veteran recollected that he was treated at Ft. Hood 
and also at Ft. Polk, Louisiana for the injury (presumably of 
the back), sometime between November 1990 and May 1991.  The 
RO attempted to obtain service treatment records from the two 
military installations, but were notified that there were no 
records located for the Veteran.  Consequently, additional 
lay and medical evidence has been assembled and submitted in 
support of the Veteran's claim that his prostatitis and 
lumbosacral strain were incurred during a period of his 
active duty service.  

At a September 2008 informal conference hearing at the RO, 
the Veteran also reported that he believed his prostatitis 
was aggravated during military service.  During his hearing 
before the undersigned in December 2009, however, he 
testified that his prostatitis first began during active duty 
service around December 1990 and that his initial diagnosis 
for prostatitis also was about December 1990.  

Prostatitis

In regard to the prostatitis, the evidence on file consists 
of the following.  A private record from Green Clinic, dated 
January 4, 1989, indicates that the Veteran was seen with a 
complaint of frequent urination; a urinalysis was negative.  
He was to return to the clinic on an as-needed basis.  

On a physical examination dated two days later on January 6, 
1989, for purposes of enlistment in the National Guard, the 
Veteran reported that he was in excellent health.  He denied 
any history of frequent or painful urination.  On 
examination, his genitourinary system was evaluated as 
normal.  On an April 1991 military demobilization examination 
report, the Veteran denied any history of frequent or painful 
urination; his genitourinary system was evaluated as normal.  
He was discharged from active duty service in May 1991.  

A National Guard periodic physical examination record dated 
in June 1994 indicates that the Veteran reported prostate 
problems, namely, frequent or painful urination.  It was 
noted that he was diagnosed with prostatitis after a flexible 
sigmoid colonoscopy performed two weeks prior to that 
examination.  On examination, it was note that the Veteran 
had an enlarged prostate and that he should follow up with a 
urologist.  A private urologist indicated on a treatment 
record in August 1994 that the Veteran had a history of 
prostatitis, but did not state when the condition began.  

On VA examination in November 2004, it was noted that the 
Veteran was status post recurrent prostatitis.  VA records 
show that in May 2005 chronic prostatitis was noted.  At the 
time of a VA examination in June 2005, wherein the Veteran 
was diagnosed with chronic prostatitis, the Veteran reported 
that his symptoms began about 1999 or 2000.  On a VA spine 
examination in March 2006, at which the claims file was 
unavailable for the review of the examiner, the Veteran 
reported his prostatitis condition began in 1989 and noted 
that it was a factor in his continued low back pain.  

The Veteran's family physician, A.M., M.D., indicated in May 
2008 that he had been treating the Veteran for prostatitis 
for 15 years.  

At an informal conference at the RO in September 2008, the 
Veteran expressed his belief that his prostatitis was 
aggravated during military service.  



On a VA genitourinary examination in October 2008, the 
examiner stated that symptoms of prostatitis began prior to 
military service in 1989 with urinary frequency and continued 
chronically.  He stated that chronic bacterial prostatitis 
was difficult to cure, and that the Veteran's chronic 
prostatitis had run its expected natural, relentless, course 
prior to, during, and after military service.  The examiner 
expressed the opinion that the Veteran's chronic prostatitis 
was not caused or aggravated by military service.  

At a hearing in December 2009, the Veteran testified that his 
prostatitis first began and was initially diagnosed in about 
December 1990.    

Based on this evidence, the Board concludes that awarding 
service connection for prostatitis was clearly and 
unmistakably erroneous because there is no evidence to show 
that prostatitis was incurred in or aggravated by active duty 
military service.  Thus, the severance of service connection 
for prostatitis was proper in this case.  

For the purpose of establishing service connection for 
prostatitis, there must be a disease or injury incurred in or 
aggravated by active military service.  The Veteran was a 
member of the National Guard for the period of January 1989 
to January 1995.  For service connection purposes, his 
periods of active duty service are from June 20, 1989, to 
October 25, 1989 and from November 30, 1990, to May 20, 1991.  
There is no objective evidence that prostatitis had its onset 
during these periods of service.  In fact, the evidence shows 
otherwise.  There was a complaint of frequent urination in 
January 1989 prior to service, but there was no diagnosis of 
a prostate disorder at that time.  Moreover, there was no 
complaint or finding of a prostate disorder in April 1991, 
just prior to the Veteran's discharge from active service in 
May 1991.  

Prostatitis was noted as having been diagnosed in 1994, and a 
finding of an enlarged prostate was confirmed in June 1994.  
More recent medical records show that the Veteran has 
recurrent or chronic prostatitis, but the etiology of the 
disorder is not clear.  Nevertheless, the onset was not 
during service.  

For example, the family physician appeared to indicate that 
treatment for prostatitis had been ongoing since 1993.  The 
VA examiner in October 2008 believed the onset of the 
disorder to be in 1989, prior to service.  In view of the 
foregoing, the award of service connection for prostatitis 
was undebatably erroneous as there was no evidence to show 
that prostatitis was incurred during active military service.  

Likewise, there is no evidence to support a claim that the 
Veteran's prostatitis was aggravated during active military 
service.  There was a brief complaint of frequent urination 
in January 1989, prior to service, and then not another 
mention of any urinary complaints until 1993 or 1994, which 
is at least two years after discharge from service in 1991.  
The Veteran denied any history of urinary symptoms in April 
1991 and a physical examination at that time also showed that 
his genitourinary was normal.  The VA examiner in October 
2008 furnished an opinion that the Veteran's prostatitis was 
not aggravated by military service, and there is no other 
medical opinion probative of the issue of aggravation.  In 
view of the foregoing, the award of service connection for 
prostatitis was undebatably erroneous as there was no 
evidence to show that prostatitis was aggravated during 
active military service.  

The error in granting the claim of service connection for 
prostatitis because it was initially believed that the 
Veteran was on active military service in 1994, when a clear 
diagnosis of prostatitis was made, without additional 
evidence to show that prostatitis was incurred in or 
aggravated by active military service, is just the kind of 
error, that, when called to the attention of reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the results would be manifestly different but 
for the error.  On review of the evidence of record, the 
Board finds the evidence supports the finding that the grant 
of service connection for prostatitis was clearly and 
unmistakably erroneous.  The record contains no basis upon 
which it can be found that the Veteran's prostatitis was 
incurred in or aggravated during active military service.  

The Board has also considered the Veteran's statements and 
testimony in support of his claim that prostatitis began or 
was aggravated by service.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is only competent to report 
personal knowledge as it comes to him through his senses.  
Layno, 6 Vet. App. at 470.  However, prostatitis is not the 
type of disorder that a lay person can provide competent 
evidence on questions of etiology or diagnosis.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Further, highly probative and persuasive evidence has been 
provided in the form of contemporaneous private and service 
treatment records, which do not show onset or aggravation of 
prostatitis during a period of active military service, as 
required by the applicable VA regulations.  38 C.F.R. § 
3.303.  The Board attaches greater probative weight to the 
findings of the military and private physicians, as well as 
VA examiners based upon a review of contemporaneous records, 
than to statements by laypersons, such as the Veteran, made 
many years after service.  See Cartright, 2 Vet. App. at 25.  

This is particularly so upon considering that the Veteran's 
statements have been inconsistent and in conflict with 
records contemporaneous with service.  



For example, the Veteran indicated in January 1989 upon 
becoming a member of the National Guard that he was in 
excellent health, denied a history of genitourinary 
complaints in April 1991, reported on a VA examination in 
June 2005 that his prostate symptoms began about 1999-2000, 
reported on a VA examination in March 2006 that his 
prostatitis began in 1989, expressed his belief at a 
conference in September 2008 that his prostatitis was 
aggravated during military service, and testified in December 
2009 that his prostatitis first began and was initially 
diagnosed in active service about December 1990.  

Based on all the evidence, the Board concludes that awarding 
service connection for prostatitis was clearly and 
unmistakably erroneous because there is no evidence to show 
that prostatitis was incurred in or aggravated by active duty 
military service.  Thus, the severance of service connection 
for prostatitis was proper in this case.  

Lumbosacral Strain

In regard to the lumbosacral strain, additional evidence 
obtained since the notice of severance in April 2007, as well 
as some evidence already on file, consisted of the following.  
A VA examination report of November 2004 indicates that the 
Veteran complained of back pain ever since a back injury in 
service when he fell off a truck in 1991.  The diagnosis was 
lumbosacral strain.  In a December 2005 statement, his 
private physician, A.M., M.D., noted a history of the Veteran 
falling off the back of a military vehicle and injuring his 
back in 1989, from which the pain had persisted.  A VA spine 
examination report of March 2006 (prior to the proposed 
severance action) indicates the Veteran reported that his low 
back pain started in approximately in 1989 when he injured 
his lower back when he fell off a truck and landed on his 
back.  On a private treatment record dated in August 2002, 
the Veteran presented for evaluation of 13 years of lower 
back pain.  

In a statement received in July 2008, a fellow serviceman 
related that he witnessed the incident whereby the Veteran 
fell off the back of a truck during mobilization for duty 
during the Gulf War, and that it was his knowledge that the 
Veteran had suffered from back pain since the accident.  

In a July 2009 statement, A.M., M.D., indicated that he had 
reviewed military service records (he did not specify which 
records), and stated that the Veteran sustained injury to his 
back upon falling from a truck while on active duty during 
the period of November 1990 through May 1991.  The physician 
expressed the opinion that the Veteran sustained his back 
condition while serving on active duty and continued to 
suffer from the condition with periodic exacerbations of 
symptoms.  In a July 2009 letter, the Veteran's chiropractor 
also indicated having reviewed pages of medical records (he 
did not specify which records) and related the Veteran's 
current back symptoms to his injury in service between 
November 1990 and May 1991.  

Based on the above evidence, the Board concludes that the 
severance of service connection for lumbosacral strain was 
improper in this case.  Although there is no contemporaneous 
medical record showing an injury, diagnosis, or treatment for 
a low back disability during active duty service, service 
connection may be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Further, in order to sever 
an award of service connection, the VA must demonstrate that 
the grant was clearly and unmistakably erroneous.  In other 
words, the error must be "undebatable."  See Damrel, 6 Vet. 
App. at 245.

While the evidence of record at the time the RO proposed to 
sever service connection for lumbosacral strain appeared to 
show that the Veteran's condition arose subsequent to his 
active duty service from November 1990 to May 1991, the 
evidence added to the file since then, as well as some 
evidence already in the file, shows that the condition may 
well have had onset during a period of active duty.  Or at 
least the evidence, although somewhat equivocal in terms of 
the exact etiology of the condition, cannot be said to 
reflect without any doubt that the condition was incurred 
after the Veteran's discharge from active duty on May 20, 
1991 or outside of his periods of active duty service.  



Having evidence to indicate a questionable or unclear 
etiology of the Veteran's lumbosacral strain does not 
demonstrate that an undebatable error was made in concluding 
that the Veteran's lumbosacral strain was related to his 
active duty service.  As previously noted, the burden of 
proof on VA in a severance action is quite high.  

Furthermore, the Veteran has indicated in statements and 
testimony at two hearings that his lumbosacral spine symptoms 
began about the same time when he was involved in a truck 
accident.  As a layperson, the Veteran is competent to 
testify regarding matters that are subject to lay 
observation, such as low back pain.  38 U.S.C.A. § 1153(a); 
38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  The record does not contain 
any specific evidence that would call into question the 
credibility of the Veteran's testimony on this matter.  

In short, the evidence of record fails to demonstrate that 
the December 2004 grant of service connection for lumbosacral 
strain was clearly and unmistakably erroneous, particularly 
given that in contemplating severance of service connection 
the reviewable evidence is not limited to that which was 
before the RO in December 2004.  The evidence of record at 
that time and added to the file since then does not 
demonstrate that an undebatable error was made in finding 
that a lumbosacral strain was incurred during a period of 
active duty service.  As such, severance of service 
connection for lumbosacral strain was improper.  To that 
extent, the Veteran's award of service connection for 
lumbosacral strain is restored and his appeal is granted.  

II.  New and Material Evidence to Reopen Claim

In a rating decision in April 2007, the RO denied service 
connection for depression and anxiety disorder on the basis 
that the conditions were neither incurred in nor caused by 
service.  In a letter dated in April 2007, the RO notified 
the Veteran of the adverse determination and of his 
procedural and appellate rights. The notice included the 
Veteran's right to appeal the adverse determination by 
notifying the RO of his intention within one year from the 
date of the letter.  

As the Veteran did not indicate his disagreement within the 
time allotted, the rating decision by the RO in April 2007 
became final by operation of law, except the claim may be 
reopened if new and material evidence is presented.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.  

The evidence of record at the time of the April 2007 rating 
decision included service treatment records, VA outpatient 
treatment records, private medical records, and a VA 
examination report of April 2006.  The service treatment 
records show, on a report of medical history in April 1991, a 
history of depression and excessive worry.  VA outpatient 
treatment notes in February 2005 indicate that the Veteran 
reportedly had suicidal thoughts while in the military to the 
point that he was on a 24-hour watch.  The assessment was 
mild to moderate depression, which may be exacerbated by 
other medical problems (chronic back pain and prostrate 
problems were noted).  Later in February 2005, the Veteran 
was seen again, and he reported that he had experienced high 
levels of depression and anxiety while stationed at Fort 
Hood.  Private medical treatment records, from A.M., M.D., 
show that beginning in December 2005 the Veteran complained 
of depression for the last six to eight months, which was 
worse due to back and prostate pain.  The assessment was 
depression and anxiety.  In December 2005, the Veteran filed 
a claim of service connection for depression secondary to his 
back condition.  At the time of the VA examination in April 
2006, the Veteran reportedly experienced worsening of 
depression concurrent with increased back pain.  The 
diagnosis was depression, not otherwise specified, with onset 
triggered by chronic back pain and related limitations in 
physical functioning.  He added that the impairment related 
to the depression was difficult to separate from the 
impairment due to his back problems without resorting to 
speculation.  

As the unappealed rating decision of April 2007 by the RO 
became final based on the evidence then of record, new and 
material evidence is required to reopen the claim.  38 
U.S.C.A. § 5108.  

In July 2008, the Veteran submitted a statement expressing 
his desire to reopen his claim for service connection for 
depression.

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been obtained, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional, non-duplicative evidence presented since the 
rating decision in April 2007 includes a statement of a 
fellow serviceman, a statement of his private physician 
(A.M., M.D.), a statement of his chiropractor (J.G., D.C.), a 
VA physician's statement, a VA examination report, and 
testimony of the Veteran.  

In a statement received in July 2008, a fellow serviceman 
indicated that he observed the Veteran suffering from anxiety 
while they were mobilized for duty during the Gulf War.  He 
stated that the Veteran was under a 24-hour "suicide watch" 
by the chaplain, who was required to be with the Veteran at 
all times.  

At the time of a VA examination in April 2009, the examiner 
diagnosed major depression.  In addressing the question of 
whether the Veteran's depression was at least as likely as 
not a result of his military service, the examiner found the 
Veteran to be a reliable historian.  He noted that the 
Veteran's pre-military history was negative for indications 
of a psychiatric disorder.  He acknowledged the Veteran's 
report of depression when called to active duty, the buddy 
statement indicating a suicide watch for the Veteran while on 
active duty, the complaint of depression during a 
demobilization examination, and the Veteran's report of 
seeking treatment in the private sector shortly after active 
duty (although the examiner related that records to support 
this were not available).  

The examiner concluded that the Veteran's account of his 
history suggested recurrent major depression beginning during 
active duty and that there was clear evidence of current 
depression.

In a statement dated in July 2009, A.M., M.D., indicated that 
he had reviewed military service records (he did not specify 
which records); that while serving on active duty the Veteran 
was placed on a 24-hour "suicide watch" due to depression; 
and that in his opinion the Veteran continued to suffer from 
this and other conditions which involved periodic 
exacerbations of symptoms.  

In a letter dated in July 2009, J.G., D.C., indicated that he 
reviewed about 70 pages of medical records provided by the 
Veteran (he did not specify what records) related to back 
pain and depression and concurred that the Veteran's current 
symptoms were directly related to his back injuries in 1990-
1991.  In a letter dated in July 2009, a VA physician 
reported that the Veteran had a history of depression since 
active duty in 1990, when he was treated with unknown 
medicine and assigned a chaplain for a 24-hour suicide watch 
due to depression, and that the Veteran's depression had been 
ongoing since then with variable control.  

The Veteran testified in October 2009 and December 2009 that 
after his unit was activated for service in support of the 
Persian Gulf War in late 1990 he became depressed and was 
subsequently on a 24-hour suicide watch by a chaplain (who 
was now deceased), and that he saw a civilian doctor right 
after his release from active duty and was prescribed 
medication and spiritual counseling.  

In regard to the evidence submitted since the April 2007 
rating decision, the Board finds that both VA and private 
medical records, which indicate that the onset of a current 
psychiatric disorder was during a period of active service, 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim, 
which is evidence of relationship or nexus between a current 
disability and active military service.  It is this evidence 
that was lacking and that formed the basis of the denial of 
the claim by the RO in the April 2007 rating decision.  As 
the evidence is new and material evidence, the claim of 
service connection for a psychiatric disorder is reopened.  

As new and material evidence has been presented to reopen the 
claim, the Board will adjudicate the claim on the merits, 
herein below.  

III.  Service Connection for a Psychiatric Disorder on the 
Merits

After reviewing the evidence of record, as discussed above in 
relation to reopening the claim, the Board finds that there 
is competent medical evidence showing that the Veteran 
currently has a psychiatric disorder, diagnosed as major 
depression, that is related to his period of active service.  
Although service treatment records are largely silent with 
regard to symptoms or treatment of a psychiatric disorder, 
there is a service report nonetheless that indicates the 
Veteran recorded a history of depression and anxiety.  This 
history is not documented prior to active service.  The 
Veteran has submitted a statement of a buddy, who recollected 
that the Veteran suffered from anxiety during active service.  
A VA examiner in April 2006 found that the Veteran's 
depression was triggered by chronic back pain, thus relating 
the psychiatric disorder to a service-connected disability.  
In any case, a VA examiner in April 2009 found the Veteran to 
be a reliable historian, with his account of a history of 
depression beginning during active service, and in addressing 
whether or not the current depression was at least as likely 
as not related to service stated that the history suggested 
onset during active service.  

In view of the foregoing, there is satisfactory proof that 
the Veteran's psychiatric condition, diagnosed as major 
depression, is related to active service.  Accordingly, as 
there is a basis of entitlement to service connection, the 
Veteran's claim is granted.  




ORDER

As severance of service connection for prostatitis, 
effectuated June 1, 2008, was proper, service connection is 
not restored and the appeal is denied.  

As severance of service connection for lumbosacral strain was 
improper, service connection is restored and to this extent 
the appeal is granted.

As new and material evidence has been presented, the claim of 
service connection for a psychiatric disorder is reopened, 
and to this extent the appeal is granted.

On the merits, service connection for a psychiatric disorder, 
diagnosed as major depression, is granted.  


REMAND

On claim of service connection for gastroesophageal reflux 
disease, the Veteran contends that he had problems with the 
condition when he was on active duty and ever since then.  In 
hearings, he testified that he began having problems with his 
stomach in about December 1990, after he was activated for 
Desert Storm.  

Service treatment records in 1989, 1990, and 1991 reflect a 
history of ulcer or peptic ulcer disease, in some cases for 
years.  A record dated in July 1989 indicates that peptic 
ulcer disease preexisted service.  On an April 1991 dental 
questionnaire, it was reported that ulcers were diagnosed in 
1988.  

In a July 2008 statement, the Veteran's family physician 
diagnosed gastroesophageal reflux disease and indicated that 
the Veteran's symptoms had been aggravated with stresses from 
his period of service from November 1990 to May 1991.  



The Veteran underwent a VA examination in April 2009 to 
determine whether his current condition was related to the 
stomach ulcers addressed in service.  The examiner expressed 
the opinion that it was at least as likely as not that the 
Veteran's current gastroesophageal reflux disease was related 
to gastritis in service, explaining that there was no 
objective tests conducted in service in order to diagnose the 
ulcers and that the diagnosis of a gastric complaint at that 
time would be called gastroesophageal reflux disease at 
present.  

Despite having found the Veteran's current gastrointestinal 
condition related to that condition seen in service, there is 
no opinion as to whether the gastrointestinal condition seen 
in service had its onset during service or whether it 
preexisted service and was aggravated therein.  Another 
examination is in order to clarify the etiology of the 
Veteran's gastroesophageal reflux disease.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Afford the Veteran a VA 
gastrointestinal examination to clarify 
the etiology of his current 
gastroesophageal reflux disease.  

The examiner is asked to render an 
opinion with supporting rationale, as 
to whether it is at least as likely as 
not that the gastroesophageal reflux 
disease either had its onset during a 
period of active duty for training from 
June 20, 1989, to October 25, 1989 or a 
period of active duty from November 
1990 to May 1991, or was aggravated 
therein.



In particular, the examiner is asked to 
consider and reconcile where necessary, 
the Veteran's claims of his 
gastrointestinal condition beginning in 
about December 1990, the service 
treatment records showing a complaint 
of a history of ulcers, the private 
physician's opinion of July 2008 
regarding aggravation of 
gastrointestinal symptoms from stresses 
during service in 1990 and 1991, and 
the VA examiner's conclusion in April 
2009 that the current gastrointestinal 
condition was related to the one seen 
in service.  

In formulating the opinion, the term 
"at least as likely as not" does not 
mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against causation is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against causation.

Also, the examiner is asked to consider 
that the term "aggravation" means a 
permanent increase in severity, that 
is, an irreversible worsening beyond 
the natural clinical course and 
character of the condition as 
contrasted to a temporary worsening of 
symptoms.

The claims folder should be made 
available to the examiner for review.  

2.  After the above development is 
completed, adjudicate the claim.  If 
the benefit remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.




The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


